                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION




MERZ NORTH AMERICA , INC .,

         Plaintiff ,

         v.                                            NO .: 5 : 15 - CV- 262 -H- KS

CYTOPHIL , INC . d/b/a
REGENSCIENTIFIC ,

        Defendant .



CYTOPHIL , INC
                                                       NO .: 5 : 16 - CV - 745 - H- KS
         Plaintiff ,

         v.

MERZ NORTH AMERICA , INC .,

        Defendant .



                                            ORDER


        This consolidated action is before the court for construction

of certain claims involved in U. S .                 Patent No .      6 , 537 , 574   ('" 574

Patent " ) .      This matter was referred to United States Magistrate

Judge         Kimberly     A.       Swank   for   entry    of    a     memorandum        and

recommendation           (" M&R")    pursuant to 28 U. S . C .    §   636(b) (1) (B) .     A

hearing was        held and the parties             submitted additional briefing

following the hearing.                 Judge Swank filed an M&R ,           recommending
that an order be entered constructing ,                  for purposes of claims 1

and 25 of the ' 574 patent , the disputed claim terms as follows :


          •   "Rounded " -lacking jagged , sharp , or angular edges

          •   "Substantially       spherical "-most        of   the   particles    are

              sphere-like or spheroidal

          •   "Substantially              non - resorbable " -although             some

              dissolution of the augmentation material may take place

              over time ,    it is sufficiently slow so as to allow f o r

              replacement with growing tissue cells.


       Ctyophil objected to the M&R [DE #254} and Merz responded to

the objections .      [DE #255] .      The court allowed Cytophil ' s request

to file a reply brief ,           which Cytophil did        [DE # 263] .    Merz has

also   filed    a   Notice   of    Suggestion      of    Subsequently Co ntrolling

Decided       Authority.     [DE    # 2 7 5] .   These    issues      are   ripe    for

adjudication.


       Under Rule 72(b)      of the Federal Rules of Civil Procedure , a

district judge " must determine de novo any part of the magistrate

judge ' s disposition that has been properly objected to ."                   Fed . R.

Civ . P. 72 (b) (3) .

       Cytophil objects to the construction of each term as follows:




                                             2
  1. Rounded


      Cytophil objects to the M&R ' s construction of the term rounded

to the extent it suggests that not all of the particles must be

rounded .      [DE #254 at 10] .          Further , Cytophil asserts that " the

M&R errs by failing to exclude other shape characteristics which

the   intrinsic       record     shows    to       be   contrary         to      the   meaning    of

' rounded '   11
                   [DE #254 at 12] .      The court has carefully reviewed the

construction        of   rounded    and       finds          Cytophil ' s     objection     to    be

without merit .          The construction in the M&R is well-reasoned and

the court hereby adopts it.

  2 . Substantially Spherical


      Cytophil objects to the M&R ' s proposed construction of the

claim term " substantially spherical                    11
                                                               arguing      it   confuses   terms

used definitionally in the patent ,                     is indefinite , and because it

excluded the D- ratio disclosed definitionally by the applicant in

the   prosecution        history    as    a    method          of   measurement         usable    to

objectively discern the distinction between particles sufficiently

and insufficiently spheroidal for use in the claimed method .


      The court agrees with Merz that this objection is vague .                                  The

court finds there is no issue of indefiniteness , but rather that

substantially is a term of degree.                       Finally , Cytophil ' s argument

regarding " D-ra ti os     11
                                was already addressed properly in the M&R.



                                               3
This objection is without merit for the reasons stated in Merz ' s

response .


   3.    Substantially Non-Resorbable


        Cytophil does not object to this recommended construction to

the extent that it reflects the fact t h at the patent allows that

"some " amount of the claimed particle matrix " may " be resorbed ,

and such amount is only a small fraction of the claimed particle

matrix .    However , Cytophi l contends the M&R ' s construction is vague

on this critical matter and the reasoning proposed in connection

with this matter is inaccurate and contradicts the intrinsic record

of the ' 574 patent .


        In this case , the ' 574 Patent specification expressly defines

the term at issue .      Therefore , Judge Swank adopted that definition .

Further ,    it is unclear how exactly Cytophil wants this court to

define      the   term   and   how   it     could     reach     another    reasonable

conclusion        in   light   of    the        definition    wit h in    the    patent

specification itself .         For this reason , and for reasons detailed

in the response to the objections                 [DE #255] ,    this objection is

without merit .

                                       CONCLUSION


        A full and careful review of the M&R and other documents of

record      convinces    the   court       that    the   recomme n dation       of   the


                                            4
magistrate judge is ,     in all respects ,    in accordance with the law

and   should   be    approved .      Accordingly ,   the   court   adopts   the

recommendation of the magistrate judge as its own and construes

the claims as indicated in the M&R .


      This     l    ~
                    day of February 2019.




                                  Malcolm J .  ward
                                  Senior United States     istrict Judge

At Greenville , NC
#26




                                         5
